NONPRECEDENTIALȱDISPOSITION
                             Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                     ȱFed.ȱR.ȱApp.ȱP.ȱ32.1




              United States Court of Appeals
                                    ForȱtheȱSeventhȱCircuit
                                    Chicago,ȱIllinoisȱ60604

                                  SubmittedȱOctoberȱ8,ȱ2009*
                                   DecidedȱOctoberȱ9,ȱ2009

                                            Before

                            FRANKȱH.ȱEASTERBROOK,ȱChiefȱJudge

                     ȱȱȱȱȱȱȱȱRICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                     ȱȱȱȱȱȱȱȱTERENCEȱT.ȱEVANS,ȱCircuitȱJudge

No.ȱ09Ȭ1172

CHRISȱJ.ȱJACOBS,ȱIII,                                AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellant,                            CourtȱforȱtheȱEasternȱDistrictȱof
                                                     Wisconsin.
       v.
                                                     No.ȱ06ȬCȬ0338
MATTHEWȱFRANKȱandȱHSU
PERSONNEL,                                           RudolphȱT.ȱRanda
     DefendantsȬAppellees.                           Judge.

                                          OȱRȱDȱEȱR

       ChrisȱJacobs,ȱaȱWisconsinȱprisoner,ȱbroughtȱthisȱcivilȱrightsȱcomplaintȱagainst
currentȱandȱformerȱemployeesȱofȱtheȱWisconsinȱDepartmentȱofȱCorrections.ȱȱTheȱdistrict
courtȱdismissedȱtheȱactionȱunderȱFED.ȱR.ȱCIV.ȱP.ȱ37(b)(2)(a)(v)ȱbecauseȱJacobsȱfailedȱto
complyȱwithȱdiscoveryȱorders.ȱȱWeȱaffirm.ȱȱ



       *
        ȱAfterȱexaminingȱtheȱbriefsȱandȱtheȱrecord,ȱweȱhaveȱconcludedȱthatȱoralȱargumentȱis
unnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefsȱandȱtheȱrecord.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.
34(A)(2).
No.ȱ09Ȭ1172                                                                              Pageȱ2


        JacobsȱallegedȱthatȱdefendantsȱviolatedȱhisȱEighthȱAmendmentȱrightsȱbyȱrestricting
hisȱdietȱandȱdenyingȱhimȱmedicalȱtreatment.ȱȱInȱdevelopingȱtheirȱdefense,ȱdefendants
soughtȱaccessȱtoȱJacobs’sȱmedicalȱrecords,ȱwhichȱrequiredȱhisȱwrittenȱconsent.ȱȱSeeȱWIS.
STAT.ȱ§§ȱ146.81,ȱ51.30.ȱȱDefendantsȱmailedȱJacobsȱanȱauthorizationȱformȱwithȱinstructionsȱto
signȱandȱreturn.ȱȱAlthoughȱanȱaccompanyingȱletterȱwarnedȱhimȱthatȱnoncomplianceȱwould
leadȱtoȱtheȱfilingȱofȱaȱmotionȱtoȱdismissȱtheȱaction,ȱȱJacobsȱdidȱnotȱrespond.ȱȱDefendants
laterȱrenewedȱtheirȱrequest,ȱbutȱJacobsȱrefusedȱtoȱsignȱtheȱformȱunlessȱtheȱdefendants
agreedȱtoȱmakeȱtheȱ“wholeȱmedicalȱrecord/fileȱpartȱofȱtheȱrecordȱinȱthisȱcaseȱandȱcopiesȱto
me.”ȱȱAȱthirdȱrequestȱalsoȱwentȱunheeded.ȱ

        Finally,ȱmoreȱthanȱaȱyearȱlater,ȱtheȱdistrictȱcourtȱinstructedȱtheȱdefendantsȱtoȱsend
Jacobsȱanȱauthorizationȱformȱforȱtheȱfourthȱandȱfinalȱtime,ȱwarningȱJacobsȱthatȱhisȱcase
wouldȱbeȱdismissedȱifȱheȱdidȱnotȱsignȱandȱreturnȱtheȱformȱwithinȱtenȱdays.ȱȱJacobsȱdidȱnot
signȱandȱreturnȱtheȱform.ȱȱInsteadȱheȱfiledȱtwoȱmotions—oneȱtoȱcompelȱdefendantsȱtoȱcopy
hisȱmedicalȱrecords,ȱandȱaȱsecondȱtoȱhaveȱhisȱmedicalȱrecordsȱinspectedȱinȱcamera.ȱȱThe
districtȱcourtȱfoundȱthatȱJacobsȱfailedȱtoȱcomplyȱwithȱitsȱexplicitȱdirectionsȱandȱdismissed
theȱcaseȱunderȱFED.ȱR.ȱCIV.ȱP.ȱ37(b)(2)(a)(v).ȱȱ

        Jacobs’sȱspartanȱappealsȱbriefȱglossesȱoverȱtheȱcourt’sȱRuleȱ37(b)ȱdismissal,ȱand
urgesȱinsteadȱthatȱtheȱdistrictȱcourtȱimproperlyȱdismissedȱhisȱcaseȱwithoutȱregardȱforȱhis
indigentȱstatus.ȱȱHeȱclaimsȱthatȱtheȱdistrictȱcourtȱactedȱarbitrarilyȱbyȱrequiringȱhimȱtoȱmake
hisȱmedicalȱrecordsȱavailable,ȱbutȱnotȱensuringȱthatȱcopiesȱofȱtheseȱrecordsȱwouldȱbe
availableȱtoȱhimȱ(heȱsaysȱheȱcannotȱaffordȱtheȱcopyingȱfees).ȱȱJacobsȱcannotȱshow,ȱhowever,
thatȱtheȱdistrictȱcourt’sȱRuleȱ37(b)ȱdismissalȱwasȱanȱabuseȱofȱdiscretion.ȱȱOnȱfourȱseparate
occasions,ȱheȱrefusedȱtoȱcomplyȱwithȱclearȱdiscoveryȱrequestsȱandȱdisregardedȱcourt
warningsȱaboutȱtheȱconsequencesȱofȱnoncompliance.ȱȱThoseȱconsequencesȱwereȱnot
contingentȱuponȱtheȱdefendantsȱprovidingȱhimȱwithȱaȱcopyȱofȱhisȱmedicalȱrecords.ȱȱHaving
identifiedȱaȱpatternȱofȱdiscoveryȱabuse,ȱtheȱcourtȱactedȱwellȱwithinȱitsȱdiscretionȱby
dismissingȱtheȱcaseȱtoȱspareȱdefendantsȱfurtherȱdelay.ȱȱSeeȱNewmanȱv.ȱMetro.ȱPierȱ&
ExpositionȱAuth.,ȱ962ȱF.2dȱ589,ȱ591ȱ(7thȱCir.ȱ1992);ȱAuraȱLampȱ&ȱLighting,ȱInc.ȱv.ȱInt’lȱTrading
Corp.,ȱ325ȱF.3dȱ903,ȱ910ȱ(7thȱCir.ȱ2003).ȱȱEvenȱproȱseȱlitigantsȱmustȱabideȱbyȱprocedural
rules.ȱȱCollinsȱv.ȱIllinois,ȱ554ȱF.3dȱ693,ȱ697ȱ(7thȱCir.ȱ2009).

       Accordingly,ȱweȱAFFIRMȱtheȱdistrictȱcourt’sȱjudgment.